Exhibit 10.2

    

 

LOGO [g137073team.jpg]



--------------------------------------------------------------------------------

IMPORTANT NOTICE

This document is intended to help you understand the main features of the 2016
Long-Term Incentive Program (the Program) under the Prudential Financial, Inc.
Omnibus Incentive Plan (the Plan). Unless otherwise indicated, you should refer
to this document only for grants made in 2016, because terms may change from
year to year.

This document is not a substitute for the official Plan documents, which govern
the operation of the Plan. All terms and conditions of the Program and the Plan,
including your eligibility and any benefits, will be determined pursuant to, and
are governed by, the provisions of the Plan documents. If there is any
discrepancy between the information in this document or in any other materials
relating to the Plan and the actual Plan documents, or if there is a conflict
between information discussed by anyone acting on behalf of Prudential and the
actual Plan documents, the Plan documents, as interpreted by the Compensation
Committee as the Plan administrator in its sole discretion, will always govern.

Prudential may, in its sole discretion, modify, amend, suspend, or terminate the
Program or the Plan, or any and all of the policies, programs and plans
described in this document in whole or in part, at any time, without notice to
or the consent of any Participant to the extent permissible under Applicable
Laws.

Nothing contained in this document, or in any other materials related to the
Program or the Plan, is intended to constitute or create a contract of
employment nor shall it constitute or create the right to remain associated with
or in the employ of Prudential for any particular period of time. For U.S.
Participants only, employment with Prudential is employment-at-will; this means
that either you or Prudential may terminate the employment relationship or
association at any time, with or without cause or notice, subject to the Notice
Period requirement in subsection 6(e) of Part A of this document.



--------------------------------------------------------------------------------

2016 Long-Term Incentive Program

Terms and Conditions

Contents

 

    PART A: General terms and conditions    1     1.    Purpose    1     2.   
Eligibility and grants    1     3.    Acceptance of an Award    1     4.   
Taxes    1     5.    Value of Awards    2     6.   

Covenant not to solicit; Notice Period Requirement;

other terms and restrictions

   2     7.    Compliance with Applicable Laws    5     8.    Investment
representation    5     9.    Governing law    6     10.    Electronic delivery
and acceptance    6     11.    No rights as a shareholder    6     12.   
Section 409A    6     13.    Other terms    6    

PART B: Terms and conditions applicable to Restricted Stock Units      under the
Long-Term Incentive Program

   7     1.    Restricted Period    7     2.    Settlement of Restricted Stock
Units    7     3.    Vesting or forfeiture of Restricted Stock Units following
termination of Employment in specific circumstances    7     4.    Section 409A
   7     5.    Dividend Equivalents    7    

PART C: Terms and conditions applicable to Options under the      Long-Term
Incentive Program

   9     1.    Vesting and exercise    9     2.    Exercise of Options    9    
3.    Option term    9     4.    Exercise or forfeiture of Options following
termination of Employment in specific circumstances    9

LOGO [g1370731.jpg]

 



--------------------------------------------------------------------------------

 

 

 

PART D: Terms and conditions applicable to Performance Shares and
     Performance Units under the Long-Term Performance

       

Program, a sub-program of the Long-Term Incentive Program

   11   1.    Performance Cycle    11   2.    Settlement of Performance Shares
and Performance Units    11   3.    Earnout: Performance Goals    11   4.   
Vesting or forfeiture of Performance Shares and Performance Units following
termination of Employment in specific circumstances    12   5.    Section 409A
   12   6.    Dividend Equivalents    12  

PART E: Terms and conditions applicable to Book Value Units under    the Book
Value Performance Program, a sub-program of the    Long-Term Incentive Program

   14   1.    Book Value Units    14   2.    Vesting Period    14   3.   
Settlement of Book Value Units    14   4.    Vesting or forfeiture of Book Value
Units following termination of Employment in specific circumstances    14   5.
   Forfeiture    14   6.    Section 409A    14   7.    No Dividend Equivalents
   14 Schedules      1.    Definitions    17   2.    Country specific variations
   20   3.    Notice Periods    23   4.    Form for declining an Award    24

LOGO [g1370731.jpg]

 



--------------------------------------------------------------------------------

Prudential Financial, Inc. 2016 Long-Term Incentive Program

This document contains the principal terms and conditions applicable to Awards
granted to employees under the Prudential Financial, Inc. Omnibus Incentive Plan
(the Plan) for 2016. Specific provisions applicable to any employees selected to
participate in any particular country are set out in Schedule 2.

PART A: General terms and conditions

 

1. Purpose

Prudential’s 2016 Long-Term Incentive Program (the Program) is made available to
employees subject to the terms of the Plan and is designed to strengthen the
links between leadership, motivation and consistent performance. Employees
selected to participate in the Program may be granted Awards of Performance
Units valued by reference to the book value of the Common Stock (the Book Value
Units), Awards of Restricted Stock Units, Options, Performance Shares,
Performance Units, or a combination thereof, and will be advised of the Awards
made to them in their own personalized compensation statement or a communication
from their manager.

The grant of Awards under the Program is subject to the terms and conditions
contained in the Plan document. This document describes the principal terms and
conditions of Awards granted to employees under the Plan (the Terms). Schedule 1
contains the definitions used in these Terms. If there is any discrepancy
between these Terms and the Plan document, or if there is a discrepancy between
any information given by anyone acting on behalf of any member of the Company
Group and the Plan document, the Plan document, as interpreted by the
Compensation Committee, will always govern.

 

2. Eligibility and grants

Grants of Awards under the Plan are entirely at the sole discretion of
Prudential.

A grant of an Award under the Plan on one occasion does not give an employee the
right to any further grant at any time in the future.

3. Acceptance of an Award

An employee granted an Award may accept the Award in any manner specified by the
Compensation Committee (or the Company Group) and may be deemed to have accepted
an Award if the employee has not declined the grant of that Award (in whole or
in part) within any period of time specified by the Compensation Committee (or
the Company Group) and notified to the employee.

By accepting an Award, a Participant will be responsible for complying with any
Applicable Laws relating to:

 

(i) the transfer of funds on the exercise of an Option (if the Cash Exercise
method is used);

 

(ii) the acquisition, holding and sale of shares of Common Stock acquired under
the Plan; and

 

(iii) the opening and maintaining of a U.S. brokerage account.

The Applicable Laws may change and Participants should seek their own
professional legal, financial and taxation advice in relation to their
participation in the Plan.

 

4. Taxes

Prudential or any member of the Company Group, as appropriate, has the right to
deduct, report and account for any taxes or other obligations required to be
withheld by law in connection with an Award. Prudential (or, as applicable, any
other member of the Company Group) may require a Participant to pay to
Prudential (or, if appropriate, any other member of the Company Group) the
amount necessary to satisfy any such taxes or other obligations and may defer
delivery of shares of Common Stock under the Plan to a Participant until such
withholding is satisfied. On the exercise or the Vesting of an Award (as
applicable), Prudential, or, if appropriate, any other member of the Company
Group, will have the right to withhold, either through payroll, through the
withholding of sufficient shares of Common Stock or otherwise, in order to
satisfy any applicable withholding requirements on the exercise or the Vesting
of an Award (as applicable). Participants will be responsible for ensuring that
their own tax affairs in connection with the Plan are in order.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    1



--------------------------------------------------------------------------------

5. Value of Awards

Prudential makes no representation as to the future value of any Award under the
Plan or whether any profit will be realized with respect to any Award. Past
performance is not a reliable guide to future performance. Investments may fall
as well as rise in value. By accepting the grant of an Award, a Participant
agrees that Prudential and the other members of the Company Group are not
responsible for foreign exchange fluctuations between the Participant’s local
currency and the U.S. dollar and are not liable for any decrease in the value of
shares of Common Stock. Changes in exchange rates may have an adverse effect on
the value, price or income of the securities.

 

6. Covenant not to solicit; Notice Period Requirement; other terms and
restrictions

 

(a) Restrictions during Employment:

By accepting the grant of an Award, a Participant agrees that during Employment,
the Participant will not, other than on behalf of the Company Group or as may
otherwise be required in connection with the performance of the Participant’s
duties on behalf of the Company Group, solicit or induce, either directly or
indirectly, or take any action to assist any entity, either directly or
indirectly, in soliciting or inducing any employee of the Company Group (other
than the Participant’s administrative assistant) to leave Employment (Induce
Departures).

 

(b) Post-Employment restrictive covenants, acknowledgements and representations:

By accepting the grant of an Award, a Participant agrees that following the
termination of the Participant’s Employment:

 

  (i) Until the original latest Vesting date of the Award or, if ending later,
for a period of one year after the termination of the Participant’s Employment
for any reason, the Participant will not Induce Departures or hire or employ, or
assist in the hire or Employment of, either directly or indirectly, any employee
of the Company Group (other than the Participant’s administrative assistant) or
any former employee of the Company Group within 60 days of that former
employee’s cessation of Employment with the Company Group;

  (ii) If the Participant voluntarily resigns in circumstances qualifying for
Approved Retirement, the Participant will not compete with the Company Group in
any business in which the Company Group is engaged on the last date of the
Participant’s Employment that operates in any geographic area in which the
Company Group operates as of the Participant’s last date of Employment, for a
period of one year following the Participant’s termination of Employment or
until the original latest Vesting date of the Award, whichever is the shorter
period; and

 

  (iii) The Participant could earn a living while fully complying with all of
the provisions, restrictions and covenants contained in these Terms. The
Participant acknowledges that Prudential provides a wide range of insurance,
investment management and other financial products and services to customers
throughout the world and that the restrictions contained in these Terms are
reasonable and necessary to protect Prudential’s legitimate interests in its
confidential information, trade secrets, customer relationships, and investment
in the training and development of its employees.

 

(c) Restrictions separable and divisible: By accepting the grant of an Award, a
Participant acknowledges and accepts the restrictions, covenants and
requirements imposed by subsections 6(a), (b), (e) and (f) of Part A of these
Terms and that each restriction, covenant or requirement will be construed as
separate and divisible from every other restriction, covenant or requirement. If
any provision contained in the Plan or these Terms is for any reason held
invalid, illegal or unenforceable in any respect, that invalidity, illegality or
unenforceability will not affect any other provision of the Plan or these Terms,
and the Plan or these Terms will be construed as if the invalid, illegal or
unenforceable provision had not been included in these Terms. It is the
intention of the parties that if any of the restrictions, requirements or
covenants contained in these Terms is held to cover a geographic area or to be
for a length of time

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    2



--------------------------------------------------------------------------------

  which is not permitted by Applicable Laws, or in any way construed to be too
broad or to any extent invalid, that provision will not be null, void and of no
effect, but to the extent the provision would be valid or enforceable under
Applicable Laws, a court of competent jurisdiction will construe and interpret
or reform the Terms to provide for a restriction, requirement or covenant having
the maximum enforceable geographic area, time period and other provisions (not
greater than those contained in these Terms) as will be valid and enforceable
under Applicable Laws. Except as otherwise provided in Section 6(e) below,
Prudential may waive any restriction or any breach in circumstances that it
determines do not adversely affect its interests, but only in writing signed by
its Senior Vice President, Human Resources (or the successor to his or her human
resource responsibilities), or his or her delegate. No waiver of a breach of a
restriction, requirement or covenant will be deemed a waiver of any other
breach.

 

(d) Remedies: By accepting the grant of an Award, a Participant agrees that the
restrictions in subsections 6(a) and (b) of Part A of these Terms are fair,
reasonable and necessary, and are reasonably required for the protection of
Prudential and any other member of the Company Group. The Participant agrees and
acknowledges that the amount of damages that would derive from the breach of any
restriction is not readily ascertainable and that the restrictions are a
significant portion of the consideration that the Participant conveys to
Prudential in consideration of the grant of an Award. Accordingly, if a
Participant fails to execute and submit or revokes a Release or breaches any of
the restrictive covenants set out in subsections 6(a) and (b) of Part A of these
Terms, all of the Participant’s outstanding Awards will be cancelled immediately
on the date of that failure, as determined in the sole discretion of the
Compensation Committee or its delegate. If a Participant breaches any of the
restrictive covenants set out in subsections 6(a) and (b) of Part A of these
Terms, then, in addition to any equitable relief available to Prudential as
outlined below, the Participant will transfer to Prudential cash or Common Stock
(rounded to the nearest whole share), as applicable, equal in value (using the
current Market Value of Common Stock on the date

  the letter of notification of the breach is dated) to the profit realized by
the Participant under the Plan occurring (I) in the case of any breach while the
Participant is an employee of the Company Group, within twelve (12) months
before the date of the breach or at any time after the date of such breach; or
(II) in the case of a breach after the termination of the Participant’s
Employment, within six (6) months before the date on which the Participant’s
Employment terminated or at any time after the date of such termination of
Employment. For the avoidance of doubt, the term “profit” referred to in the
preceding sentence will be equal to (I) in the case of any Options, the sums
(determined separately for each exercise of any portion of the Options within
the applicable period established pursuant to such sentence) of (i) (A) the
Market Value of a share of Common Stock on the date of exercise, in the case of
a Cash Exercise, or the price at which shares of Common Stock are sold, in the
case of a Same Day Sale, or a combination of such Market Value and sales price,
in the case of a Sell to Cover (as each such term is defined in Part C below),
minus (B) the Grant Price of the Option, times (ii) the number of shares of
Common Stock acquired on exercise of the Option(s); (II) in the case of any
Restricted Stock Unit or Performance Share Award, the sums (determined
separately for each grant payable within the applicable period established
pursuant to such sentence) of (i) the Market Value of a share of Common Stock on
the date of payment times (ii) the number of shares of Common Stock acquired or
acquirable; and (III) in the case of any other Award payable in cash, the amount
of cash paid in respect of such Award. The Participant will pay any such amount
(in the form of Common Stock or cash, as applicable) to Prudential within five
(5) business days of the date Prudential notifies the Participant that a breach
of the provisions of this Section 6 has occurred. If payment is not made within
that period, any subsequent payment will be made with interest at a rate equal
to the prime rate as reported in The Wall Street Journal (Eastern Edition) on
the date on which notice of the breach is sent to the Participant by Prudential,
plus two (2) percent. Interest payments will be made in cash. A Participant also
acknowledges that the damages to

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    3



--------------------------------------------------------------------------------

  Prudential for any breach of subsections 6(a) or (b) of Part A of these Terms
would be irreparable. Therefore, in addition to monetary damages and/or
reasonable attorney’s fees, Prudential will have the right to seek injunctive
and/or other equitable relief in any court of competent jurisdiction to enforce
the restriction. Further, a Participant consents to the issue of a temporary
restraining order to maintain the status quo pending the outcome of any
proceeding.

 

(e) Notice Period Requirement: The Company Group operates in a highly
competitive industry, invests heavily in its relationships with its employees
and a broad range of clients and insists that its business and the insurance
products and financial services that it provides to its clients not be disrupted
in any manner when a Participant leaves its employ. A Participant acknowledges
and agrees that it is reasonable and necessary to protect the Company Group’s
interests and to provide a smooth transition if the Participant chooses to
terminate Employment. Accordingly, if a Participant is employed within the
Company Group in the grade levels or equivalent positions to such grade levels
(e.g., Investment Professionals) at any time, as determined by the Company Group
and specified in Schedule 3, by accepting the grant of an Award, the Participant
agrees to deliver advance written notice of the resignation of his or her
Employment to his or her manager no later than the time period specified in
Schedule 3 (referred to as “Notice Period”). Such written notice shall be in a
form satisfactory to the applicable Company Group Managers.

If a Participant is party to a separate individual agreement or arrangement with
a member of the Company Group that provides for a notice period other than that
provided for under Schedule 3, the longest notice period will apply, unless the
Company Group Managers determine otherwise.

Each Participant will continue to be paid the Participant’s current base salary
throughout the Notice Period. A Participant may not be eligible for certain
benefits if the Participant is placed on paid leave during the Notice Period. If
the Participant provides notice of the Participant’s resignation and the Notice
Period applicable to the Participant includes the date

on which Awards may be granted, vested or settled, as applicable, or payments of
annual cash bonuses or other incentive compensation may be made, (I) the
Participant may be eligible for a grant of a new Award at Prudential’s sole
discretion and (II) the Participant will only receive payment of, or vest in, as
applicable, any previously granted Award, annual cash bonus or other incentive
compensation if the Participant remains employed by a member of the Company
Group on the scheduled payment or vesting date, as applicable, during the Notice
Period, unless the Terms expressly entitle the Participant to more favorable
treatment as may be determined by the Company Group Managers.

 

  (i) A Participant’s Responsibilities During the Notice Period: During the
Notice Period, the Participant will remain an employee of the applicable member
of the Company Group and will not commence Employment with, or provide services
to or for, any employer other than a member of the Company Group, or become
self-employed. As an employee within the Company Group, during the Notice
Period, a Participant has a continuing duty of loyalty to the Company Group
throughout the Notice Period and will remain bound by the provisions of
Prudential’s Corporate Asset Protection Agreement (CAPA), Confidentiality of
Client Information/Privacy Policies, and all other Company Group policies,
including, but not limited to, those setting forth restrictions, covenants and
requirements regarding confidential and proprietary information,
non-solicitation of employees and customers, and no-hire obligations, as well as
any other applicable agreements.

It is within the Company Group Managers’ sole discretion to determine whether a
Participant will perform the Participant’s duties or otherwise provide services
during the Notice Period. At any time during the Notice Period, the Company
Group Managers may remove a Participant from any assigned duties, assign other
duties to the Participant, require the Participant to refrain from

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    4



--------------------------------------------------------------------------------

performing any job duties or from reporting to work, and may prohibit the
Participant from directly or indirectly contacting its customers, suppliers or
employees until the Participant’s Employment ends. Regardless of the extent to
which the Company Group Managers direct a Participant to perform the
Participant’s duties or report to work during the Notice Period, the Participant
agrees to be available as reasonably necessary and continue to work
cooperatively and professionally with the Company Group to ensure an effective
transition of the Participant’s responsibilities. The Company Group Managers
may, in their sole discretion, decide to waive all or any part of a
Participant’s Notice Period and set an earlier Employment separation date. In
the event that the Company Group Managers waive a Participant’s Notice Period,
in its entirety, or set an earlier Employment separation date, (I) the
Participant will not receive payment of base salary beyond the separation date
and (II) as described above, the Participant will not receive payment of, or
vest in, as applicable, any previously granted Award, annual cash bonus or other
incentive compensation if the earlier separation date occurs prior to the
scheduled payment or vesting date, as applicable.

 

  (ii) Consequences of Breach/Remedies: The failure of a Participant to comply
with this subsection 6(e) of Part A of these Terms and give the requisite notice
constitutes a breach of this subsection 6(e) of Part A of these Terms. As a
result, by accepting the grant of an Award, a Participant agrees that the
Company Group shall have the right to cancel all Awards outstanding as of the
date of the breach and to enforce the terms and conditions of this subsection
6(e) of Part A of these Terms by seeking an injunction from any court of
competent jurisdiction, in addition to pursuing any other remedies that it may
have in law or equity. Further, except as otherwise provided in these Terms or
any Schedules hereto, a Participant consents to the

  issuance of a temporary restraining order to maintain the status quo pending
the outcome of any proceeding.

 

  (iii) Employment-at-Will: Nothing contained in this subsection 6(e) of Part A
of these Terms is intended to constitute or create a contract of Employment nor
shall it constitute or create the right to remain in the employ of the Company
Group for any particular period of time. At all times a Participant remains an
employee-at-will, which means that either the Participant or the Company Group
may terminate the Employment relationship at any time, with or without cause or
notice, subject to the Notice Period requirement in this subsection 6(e).

 

(f) Clawback; Recoupment; Forfeiture:

Notwithstanding any other provisions in the Plan, Awards granted under the Plan,
including those granted prior to the date hereof, shall be subject to the terms
of any clawback, recoupment or forfeiture policy adopted by Prudential as in
effect from time to time, as well as any clawback, recoupment or forfeiture
provisions required by law, government regulation, or stock exchange listing
requirement and applicable to the Company Group.

 

7. Compliance with Applicable Laws

Awards granted under the Plan and Prudential’s obligation to deliver shares of
Common Stock or make payment of cash, as applicable, under these Terms will be
subject in all respects to (a) all Applicable Laws, and (b) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Compensation Committee determines to be
necessary or applicable. Shares of Common Stock or cash, as applicable, may not
be delivered or paid to a Participant if their receipt would be contrary to any
Applicable Laws or the rules of any applicable stock exchange.

 

8. Investment representation

If at the time of delivery of any shares of Common Stock under the Plan, the
Common Stock is not registered under the United States Securities Act of 1933,
as amended (the Securities Act), or there is no current prospectus in effect
under the Securities

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    5



--------------------------------------------------------------------------------

Act with respect to the Common Stock, a Participant will, if requested by the
Compensation Committee, execute, before the delivery of any shares of Common
Stock, an agreement (in the form the Compensation Committee specifies) in which
the Participant represents and warrants that the Participant is acquiring the
shares for the Participant’s own account, for investment only and not with a
view to the resale or distribution of the shares, and agrees that any subsequent
offer for sale or distribution of any kind of such shares will be made only
pursuant to either (a) a registration statement on an appropriate form under the
Securities Act, which registration statement has become effective and is current
with regard to the shares being offered or sold; or (b) a specific exemption
from the registration requirements of the Securities Act, but in claiming that
exemption, the Participant will, before any offer for sale of the shares, obtain
a prior favorable written opinion, in form and substance satisfactory to the
Compensation Committee, from counsel for or approved by the Compensation
Committee, as to the applicability of the exemption.

 

9. Governing law

A Participant acknowledges that Prudential is organized under the laws of the
State of New Jersey and maintains its headquarters in Newark, New Jersey. The
Participant further acknowledges that Prudential has an interest in ensuring the
uniform interpretation and application of these Terms to all Participants.
Accordingly, Prudential and the Participant agree that the Plan and these Terms
will be governed by the laws of the State of New Jersey, without giving effect
to its conflict of law provisions.

 

10. Electronic delivery and acceptance

By accepting an Award under the Plan, a Participant agrees, to the fullest
extent permitted by Applicable Laws, in lieu of receiving documents in paper
format to accept electronic delivery of any documents that any member of the
Company Group may be required to deliver in connection with the Plan. Electronic
delivery of a document may be via e-mail or by reference to a location on a
member of the Company Group’s intranet site or a designated third-party vendor’s
internet site.

 

11. No rights as a shareholder

A Participant does not have any rights as a shareholder in Prudential by virtue
of the grant of an Award under the Plan, but only with respect

to shares of Common Stock, if any, delivered to the Participant in accordance
with the Plan and these Terms.

 

12. Section 409A

Notwithstanding any provision of the Plan to the contrary, no acceleration of
the time or schedule of any delivery of shares or other payment related to an
Award will be permitted to the extent necessary to comply with Section 409A. The
Compensation Committee may amend, modify, adjust or supplement any provision of
the Plan without a Participant’s consent if the Compensation Committee
determines that the amendment, modification, adjustment or supplementation is
required or advisable for an Award or Prudential to comply with, or not violate,
any Applicable Laws, regulation or rule, including, without limitation,
Section 409A.

 

13. Other terms

Participation in the Plan does not entitle an employee of the Company Group to
any benefit other than that granted under the Plan. Any benefits granted under
the Plan will not be deemed to be compensation under any pension plan or other
retirement plan, welfare plan or any compensation plan or program maintained by
any member of the Company Group, and will not be considered as part of
compensation for the purposes of calculating pension, profit-sharing, bonuses,
service awards, or in the event of severance, redundancy or resignation.

Prudential may modify, amend, suspend or terminate the Plan or any and all of
the policies, programs and terms of the Plan in whole or in part, at any time,
without notice to or with the consent of Participants. Notwithstanding anything
else contained herein to the contrary, any action taken under the Plan or these
Terms by the Compensation Committee, Prudential, the Company Group or the
Company Group Managers shall be taken at the sole discretion of the Compensation
Committee, Prudential, the Company Group or the Company Group Managers, as
applicable.

If shares of Common Stock are, or are to be, delivered, or if cash is paid, or
is to be paid, in a manner not specifically authorized by the Plan (i.e., in
“Error”), Prudential will be entitled to correct the Error, including reversing
the transaction and recouping any Common Stock, cash or gain that might be
delivered or paid as a result of the Error.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    6



--------------------------------------------------------------------------------

The English language version of any documents provided in connection with the
Plan will prevail in the case of any ambiguities or divergences as a result of
the translation of the document into any other language.

Participation in the Plan is not intended to constitute or create a contract of
Employment nor does it constitute or create the right to remain associated with
or in the employ of any member of the Company Group for any particular period of
time. Participation in the Plan does not affect in any way a member of the
Company Group’s right to terminate an employee’s Employment at any time, with or
without cause, and does not form part of an employee’s Employment contract, if
any.

As a term of participation in the Plan, each Participant will indemnify the
Company Group for any loss (including but not limited to any costs, damages,
expenses, claims, penalties or demands) suffered by any member of the Company
Group, and no member of the Company Group will be liable to such Participant (or
any beneficiaries thereto) for any such loss suffered by the Participant (or any
beneficiaries), as a result of any action taken by the Participant or any
failure by the Participant to take any action.

PART B: Terms and conditions applicable to Restricted Stock Units under the
Long-Term Incentive Program

 

1. Restricted Period

The restricted period (the Restricted Period) with respect to the Restricted
Stock Units will begin on the Grant Date and will end on the RSU Payment Date.

 

2. Settlement of Restricted Stock Units

Subject to the terms and conditions of the Plan, a Participant in active
Employment on the RSU Payment Date will receive as soon as administratively
practicable after the RSU Payment Date (but not later than the end of the
calendar year in which the RSU Payment Date occurs) the number of shares of
Common Stock equal to the number of Restricted Stock Units vested in accordance
with these Terms, less any taxes or other deductions required by Applicable
Laws.

3. Vesting or forfeiture of Restricted Stock Units following termination of
Employment in specific circumstances

A Participant’s outstanding Restricted Stock Units will automatically be
forfeited and cancelled on the termination of the Participant’s Employment and
no shares of Common Stock may thereafter be issued with respect to the
Restricted Stock Units, except in the specific circumstances set out in the
table on page 8.

 

4. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, delivery of shares of Common Stock may not be made before the date that
is six (6) months after the date of such termination of Employment (or, if
earlier, the date of the Participant’s death). In addition, to the extent
necessary to comply with the requirements of Section 409A, if an award of
Restricted Stock Units is treated as deferred compensation subject to
Section 409A, no distribution will be made (although vesting will accelerate to
the extent otherwise provided above) in respect of such award upon the
occurrence of a Change of Control unless such event qualifies as a change in the
ownership of a corporation, change in the effective control of a corporation or
a change in the ownership of a substantial portion of the assets of a
corporation within the meaning of Section 409A.

 

5. Dividend Equivalents

A Participant granted Restricted Stock Units will be eligible to receive
Dividend Equivalents on the Restricted Stock Units based on any regular cash
dividends declared on Common Stock from the Grant Date until the RSU Payment
Date (or until the date of settlement or forfeiture, if sooner). Any Dividend
Equivalents will be paid in cash as soon as administratively practicable (but
not more than 74 days) after the related cash dividends are paid to Common Stock
holders, unless determined otherwise by the Compensation Committee. Any Dividend
Equivalents payable under the Plan will be treated as separate payments from the
underlying Restricted Stock Units for purposes of Section 409A. There will be no
reinvestment option or earned interest credits on any Dividend Equivalent.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    7



--------------------------------------------------------------------------------

 

Restricted Stock Units

 

 

Type of Termination

of Employment

 

 

 

Vesting Status(1)

 

 

Voluntary Resignation

 

 

 

All outstanding Restricted Stock Units are immediately forfeited.

 

 

Approved Retirement

 

 

If the Participant retires in 2016 with less than 3 months of active service in
such year, all Restricted Stock Units will immediately be forfeited.

 

If the Participant retires in 2016 with 3 or more months of service in such year
in circumstances qualifying for Approved Retirement and executes and submits a
Release by the date specified by Prudential (and does not later revoke the
Release), the Participant will receive a pro-rated(2) number of shares of Common
Stock as soon as administratively practicable following the RSU Payment Date
(but in all events not later than the end of the calendar year in which the RSU
Payment Date occurs). The remainder of the Restricted Stock Units will be
forfeited. If the Participant does not execute a Release, all Restricted Stock
Units will be forfeited on the last date of Employment.

 

If the Participant retires after 2016 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
shares of Common Stock equal to the number of outstanding Restricted Stock Units
as soon as administratively practicable after the RSU Payment Date (but in all
events not later than the end of the calendar year in which the RSU Payment Date
occurs). If the Participant does not execute a Release, all Restricted Stock
Units will be forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

 

Termination for Cause

 

 

All outstanding Restricted Stock Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Restricted Stock Units or any prior
Restricted Stock Units or Awards received within a period of twelve (12) months
before the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

 

 

Death (while an active employee)

 

 

All outstanding Restricted Stock Units become fully vested and the Participant’s
estate will receive shares of Common Stock as soon as administratively
practicable (but not later than 74 days) thereafter.

 

 

Disability

 

 

All outstanding Restricted Stock Units become fully vested and the Participant
will receive shares of Common Stock as soon as administratively practicable (but
not later than 74 days) thereafter.

 

 

Involuntary Termination for any other reason

 

 

If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(3) number of
Restricted Stock Units will vest and the Participant will receive shares of
Common Stock as soon as administratively practicable thereafter (but not later
than 74 days after the date of the termination of Employment). The remainder of
the Restricted Stock Units will be forfeited. If the Participant does not
execute a Release, all Restricted Stock Units will be forfeited on the last date
of Employment.

 

 

Change of Control

 

 

All Restricted Stock Units will become vested and the Participant will normally
receive shares of Common Stock; unless the entity that acquires control honors,
assumes, or substitutes new rights for the Restricted Stock Units with
substantially equivalent or better rights, terms, conditions and values as
determined by the Compensation Committee. Alternatively, the Compensation
Committee may, at its sole discretion, provide for payment in cash based on the
Change of Control price.

 

(1) The treatment of a Participant’s Award as set forth in this table may be
subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) Pro-ration is based on the number of months of active service during that
year divided by 12.

The remaining balance will be forfeited as of the date of retirement.

(3) Pro-ration is based on the number of months of active service since the
Grant Date divided by 36.

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    8



--------------------------------------------------------------------------------

PART C: Terms and conditions applicable to Options under the Long-Term Incentive
Program

 

1. Vesting and exercise

Options will normally vest and become exercisable in three equal annual
installments on each anniversary of the Grant Date provided the Participant
holding those Options remains in Employment throughout that period.

 

2. Exercise of Options

An Option may be exercised by the Participant:

 

(i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

(ii) directing the immediate sale of all the shares of Common Stock acquired on
exercise and receiving the cash proceeds, after deduction of the Grant Price and
applicable taxes and fees (Same Day Sale); or

 

(iii) directing the immediate sale of sufficient shares of Common Stock acquired
on exercise necessary to pay the Grant Price and any applicable taxes and fees
and receive the remaining shares of Common Stock (Sell to Cover).

One or more of the exercise methods may not be available (or may be unavailable
during a specified period) if Prudential determines that its availability will
or could violate the terms of any Applicable Laws. An Option cannot be exercised
when the Market Value of a share of Common Stock does not exceed the Grant
Price. Please refer to Schedule 2 for country specific restrictions regarding
the exercise of Options.

 

3. Option term

Once an Option vests, it may be exercised until its Expiration Date unless the
Participant’s Employment ends before the Expiration Date or a Change of Control
occurs.

 

4. Exercise or forfeiture of Options following termination of Employment in
specific circumstances

A Participant’s Options, whether vested or unvested, will automatically be
forfeited and cancelled on the termination of the Participant’s Employment, and
no shares of Common Stock may thereafter be purchased under the Options, except
in the specified circumstances set out in the table below:

 

 

 

Stock Options (1)

 

 

Type of Termination

of Employment

 

   Vesting Status on Last Date of Employment    Exercise Period (2) Voluntary
Resignation    Unvested Options will immediately be forfeited as of the last
date of Employment. Vested but unexercised Options may be exercised after the
last date of Employment, conditional on the Participant executing and submitting
a Release by the date specified by Prudential (and not later revoking the
Release). If the Participant does not execute a Release, all Options will be
forfeited as of the last date of the Participant’s Employment.   

Vested Options may be exercised until the earlier of 90 days after the last date
of Employment or the Expiration Date,

conditional on the Participant executing and submitting a Release by the date
specified by Prudential (and not later revoking the Release).

 

(1) The treatment of a Participant’s Award as set forth in this table may be
subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) The period stated may not extend beyond the Expiration Date other than in
the case of death as applicable. Options can be exercised on the forfeiture date
or the Expiration Date, as applicable, but only during hours that the New York
Stock Exchange (NYSE) is open for trading. If an Option terminates or expires on
a day that the NYSE is closed, it can be exercised only during the market hours
on or before the last day of NYSE trading before the Option’s forfeiture date or
Expiration Date, as applicable. It is the responsibility of the Participant to
exercise his or her outstanding and vested Options on or prior to the Option’s
forfeiture date or Expiration Date, as applicable.

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    9



--------------------------------------------------------------------------------

 

Stock Options (Cont’d)

 

 

Type of Termination
of Employment

 

 

    Vesting Status on Last Date of Employment    

 

 

Exercise Period

 

 

Approved Retirement

 

 

If a Participant retires in circumstances qualifying for Approved Retirement
with less than three months of active service in 2016, all Options will
immediately be forfeited. Otherwise, the Participant’s Options will continue to
vest according to the original vesting schedule, conditioned on the Participant
executing and submitting a Release by the date specified by Prudential (and not
later revoking the Release). If a Participant does not execute a Release, all
Options will be forfeited on the last date of the Participant’s Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

 

 

Vested Options may be exercised until the earlier of: (i) the Expiration Date;
or (ii) the date 5 years after the last date of the Participant’s Employment,
conditional on the Participant executing and submitting a Release by the date
specified by Prudential (and not later revoking the Release).

 

Termination for Cause

 

 

All Options, whether vested or unvested, will immediately be forfeited on the
last date of the Participant’s Employment.

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to any dividends or
Dividend Equivalents) received in respect of the exercise of any Options for a
period of up to twelve (12) months before the Participant’s termination of
Employment for Cause. If a Participant’s Employment is terminated by any member
of the Company Group for Cause, the provisions contained in these Terms relating
to termination for Cause will apply notwithstanding any assertion (by the
Participant or otherwise) that the Participant’s Employment terminated for any
other reason.

 

 

 

A Participant may not exercise any Options after the last date of Employment.
even if the Options were vested. All outstanding Options are forfeited.

 

Death (while an
active employee)

 

 

Options become fully vested and immediately exercisable.

 

 

The Participant’s estate may exercise the Options until the third anniversary of
the date of death (or any earlier date the Compensation Committee determines)
or, if the Expiration Date is earlier than that, the later of:

•    the Expiration Date, or

•    the first anniversary of the date of death.

 

 

Disability

 

 

Options become fully vested and immediately exercisable.

 

 

Options may be exercised until the earlier of the Expiration Date or 3 years (or
any shorter period the Compensation Committee determines) after the
Participant’s last date of Employment.

 

 

Involuntary Termination
for any other reason

 

 

Options that are vested and unexercised at the date of termination of the
Participant’s Employment will remain exercisable if the Participant executes and
submits a Release by the date specified by Prudential (and does not later revoke
the Release). Unvested Options are immediately forfeited. If a Release is not
executed, all Options will be forfeited as of the last date of the Participant’s
Employment.

 

 

 

Vested Options may be exercised until the earlier of the Expiration Date or 90
days after the Participant’s last date of Employment, conditional on the
Participant executing and submitting a Release by the date specified by
Prudential (and not later revoking the Release).

 

Change of Control

 

 

Options will become fully vested and immediately exercisable on the date of the
Change of Control; unless the entity that acquires control honors, assumes, or
substitutes new rights for the Options with substantially equivalent or better
rights, terms, conditions and value. Alternatively, the Compensation Committee
may, at its sole discretion, cancel the Options and in exchange provide for
payment in cash based on the Change of Control price.

 

 

 

If the entity that acquires control honors, assumes, or substitutes new rights
for the Options, the Options (or any substituted alternative award) may be
exercised on terms at least as favorable as the Options. If the entity that
acquires control does not honor, assume, or substitute new rights for the
Options, the Compensation Committee may cancel the Options in exchange for
payment in cash.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    10



--------------------------------------------------------------------------------

PART D: Terms and conditions applicable to Performance Shares and Performance
Units under the Long-Term Performance Program, a sub-program of the Long-Term
Incentive Program

 

1. Performance Cycle

The Performance Cycle (the Performance Cycle) with respect to Performance Shares
and Performance Units will begin on January 1, 2016 and will end on December 31,
2018.

 

2. Settlement of Performance Shares and Performance Units

Subject to the terms and conditions of the Plan and following approval by the
Compensation Committee, any (i) shares of Common Stock to which a Participant is
entitled in respect of Performance Shares; and (ii) amount of cash to which a
Participant is entitled in respect of Performance Units will be delivered or
paid to such Participant as soon as administratively practicable (but not later
than 74 days) after the PS/PU Payment Date, less any taxes or other deductions
required by Applicable Laws.

 

3. Earnout: Performance Goals

A Participant’s Performance Shares and Performance Units are conditioned on
achievement of ROE Goals specified by the Compensation Committee, with respect
to the Performance Cycle, subject to adjustment by a relative performance
modifier. The relative performance modifier may modify the award payout
expressed as a percentage of the target number of shares by up to +1- 10%. The
award maximum of 1.25 times the target number of shares still applies after the
application of the relative performance modifier.

ROE is defined as Prudential’s “operating return on average equity (based on
adjusted operating income)” as publicly disclosed in Prudential’s Quarterly
Financial Supplement (“QFS”). ROE for each year in the Performance Cycle is
defined as the average of the quarterly ROE figures for such year published in
the QFS. ROE will be adjusted to exclude the non-economic effects of foreign
currency exchange rate remeasurements of non-yen liabilities and assets and may
be adjusted for certain other items as determined by Prudential.

The number of shares of Common Stock and the amount of cash that a Participant
may become eligible to receive will be equal to the applicable target number of
Performance Shares and/or Performance Units awarded, adjusted by the applicable
ROE Earned Payout Factor (which is determined based on the achievement of the
ROE Goals over the Performance Cycle) and modified by the relative performance
modifier. Any resulting number of shares of Common Stock shall be rounded to the
nearest whole number. The aggregate amount of shares of Common Stock and cash
payable to the Participant will be the “Final Payout Amount,” which will be made
on the PS/PU Payment Date (shortly following the end of the Performance Cycle)
subject to the terms, conditions and restrictions set out in these Terms and in
the Plan, including the requirement that the Participant remain actively
employed with the Company Group as of the PS/PU Payment Date. The Compensation
Committee will determine, in its sole discretion, the Final Payout Amount.

The ROE Goals will be the average of actual ROE for each quarter in 2016, 2017
and 2018. The ROE Goals are as follows:

 

ROE Goals   

ROE Earned

Payout Factor

   

10.5% or less

 

  

0.0

 

   

11.0%

 

  

0.20

 

   

12.0%

 

  

0.60

 

   

13.0%

 

  

1.00

 

   

13.5%

 

  

1.125

 

   

14.0% or more

 

  

1.25

 

If the average ROE achieved is between any two data points, the corresponding
ROE Earned Payout Factor will bear a linear relationship with the actual
achievement between such data points.

The Compensation Committee may, in its sole discretion, adjust the reported ROE
during the Performance Cycle for items not considered representative of
operations, including merger, acquisition and disposition transactions,
accounting changes, actuarial assumption updates and market unlockings.

 

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    11



--------------------------------------------------------------------------------

The relative performance modifier will be applied after the ROE Earned Payout
Factor is determined to calculate the Final Payout Amount. Prudential’s ranking
among the North American life insurers selected by the Compensation Committee
determines the modifier %. The relative performance modifier metrics,
methodology and weightings are as follows:

 

 

Metric

 

  

Methodology

 

   Weighting

 

      Normalized ROE   

Average annual ranking over 3 years

 

   50%      

Normalized EPS Growth

 

  

3-year Compound

Annual Growth Rate

 

   25%      

Book Value per

Share Growth

 

  

3-year Compound

Annual Growth Rate

 

   25%

The relative performance modifier metrics are based on the trailing four
quarters ended September 30 of the applicable years, and are adjusted for
unusual and non-recurring items that are publicly disclosed by Prudential or one
of the other North American life insurers.

Notwithstanding the foregoing, the Compensation Committee, in its sole
discretion, may (i) under normal circumstances, adjust the Final Payout Amount
within the standard range of 0% to 125% of the target number of Performance
Shares and Performance Units by up to plus or minus 15% of the amount that would
otherwise be payable to take into account performance factors and other events,
as the Compensation Committee deems desirable, and (ii) in the event of
circumstances deemed to be extraordinary by the Compensation Committee, make
additional adjustments to the Final Payout Amount.

 

4. Vesting or forfeiture of Performance Shares and Performance Units following
termination of Employment in specific circumstances

A Participant’s outstanding Performance Shares and Performance Units will
automatically be forfeited and cancelled on the termination of the Participant’s
Employment and no shares of Common Stock and no amount of cash may thereafter be
issued or paid with respect to the Performance Shares and Performance Units,
respectively, except in the specific circumstances set out in the table on page
13.

5. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, delivery of shares of Common Stock and the payment of cash may not be
made before the date that is six (6) months after the date of such termination
of Employment (or, if earlier, the date of the Participant’s death). In
addition, to the extent necessary to comply with the requirements of
Section 409A, if an award of Performance Shares or Performance Units is treated
as deferred compensation subject to Section 409A, no distribution will be made
(although vesting will accelerate to the extent otherwise provided above) in
respect of such award upon the occurrence of a Change of Control unless such
event qualifies as a change in the ownership of a corporation, change in the
effective control of a corporation or a change in the ownership of a substantial
portion of the assets of a corporation within the meaning of Section 409A.

 

6. Dividend Equivalents

A Participant granted Performance Shares and Performance Units will be eligible
to receive Dividend Equivalents on the lesser of (a) the Final Payout Amount; or
(b) the respective target amount of Performance Shares and Performance Units,
based on any regular cash dividends declared on Common Stock from the Grant Date
until the PSI PU Payment Date (or until the date of settlement, if sooner). Any
Dividend Equivalents will be paid in cash as soon as administratively
practicable after shares of common stock are delivered in respect of the
corresponding Performance Shares and cash is payable with respect to the
Performance Units. There will be no reinvestment option or earned interest
credits on any Dividend Equivalent.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    12



--------------------------------------------------------------------------------

 

Performance Shares and Performance Units

 

Type of Termination of Employment

   Vesting Status (1) Voluntary Resignation   

All outstanding Performance Shares and Performance Units are immediately
forfeited.

 

Approved Retirement   

If the Participant retires in 2016 with less than 3 months of active service in
such year, all Performance Shares and Performance Units will immediately be
forfeited.

 

If the Participant retires in 2016 with 3 or more months of service in such year
in circumstances qualifying for Approved Retirement and executes and submits a
Release by the date specified by Prudential (and does not later revoke the
Release), the Participant will receive a pro-rated(2) Final Payout Amount as
soon as administratively practicable following the PS/PU Payment Date (but in
all events not later than the end of the calendar year in which the PS/PU
Payment Date occurs). The remainder of the Performance Shares and Performance
Units will be forfeited. If the Participant does not execute a Release, all
Performance Shares and Performance Units will be forfeited on the last date of
Employment.

 

If the Participant retires after 2016 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
the Final Payout Amount as soon as administratively practicable following the
PS/PU Payment Date (but in all events not later than the end of the calendar
year in which the PS/PU Payment Date occurs). If the Participant does not
execute a Release, all Performance Shares and Performance Units will be
forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

Termination for Cause   

All outstanding Performance Shares and Performance Units are immediately
forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit (including, but not limited to, any dividends or
Dividend Equivalents) in respect of the Performance Shares and Performance Units
or any prior performance shares or performance units received within a period of
twelve (12) months before the Participant’s termination of Employment for Cause.
If a Participant’s Employment is terminated by any member of the Company Group
for Cause, the provisions in these Terms relating to termination for Cause will
apply notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

 

Death

(while an active employee)

  

All outstanding Performance Shares and Performance Units become fully vested at
target and the Participant’s estate will receive a corresponding number of
shares of Common Stock and cash as soon as administratively practicable (but not
later than 74 days) thereafter.

 

Disability   

All outstanding Performance Shares and Performance Units become fully vested at
target and the Participant will receive a corresponding number of shares of
Common Stock and cash as soon as administratively practicable (but not later
than 74 days) thereafter.

 

Involuntary Termination for any other reason   

If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(3) target number
of Performance Shares and Performance Units will vest and the Participant will
receive a corresponding number of shares of Common Stock and cash, respectively,
as soon as administratively practicable thereafter (but not later than 74 days
after the date of the termination of Employment). The remainder of the
Performance Shares and Performance Units will be forfeited. If the Participant
does not execute a Release, all Performance Shares and Performance Units will be
forfeited on the last date of Employment.

 

Change of Control    All Performance Shares and Performance Units will become
vested at target and the Participant will receive shares of Common Stock and
cash, respectively; unless the entity that acquires control honors, assumes, or
substitutes new rights for the Performance Shares and Performance Units with
substantially equivalent or better rights, terms, conditions and values as
determined by the Compensation Committee. Alternatively, the Compensation
Committee may, at its sole discretion, cancel the Performance Shares and
Performance Units and in exchange provide for payment in cash based on the
Change of Control price.

 

(1) The treatment of a Participant’s Award as set forth in this table may be
subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) Pro-ration is based on the number of months of active service during that
year divided by 12. The remaining balance will be forfeited as of the date of
retirement.

(3) Pro-ration is based on the number of months of active service in the
Performance Cycle divided by 36.

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    13



--------------------------------------------------------------------------------

PART E: Terms and conditions applicable to the Book Value Units under the Book
Value Performance Program, a sub-program of the Long-Term Incentive Program

 

1. Book Value Units

Each Participant in the Book Value Performance Program will be granted a number
of Book Value Units.

 

2. Vesting Period

One-third of each Participant’s Book Value Units will vest on each of the first
three anniversaries of the Grant Date.

 

3. Settlement of Book Value Units

Subject to the terms and conditions of the Plan and subject to the Participant’s
continued Employment through the applicable BVU Payment Date, as soon as
administratively practicable after the date any Book Value Units vest (but not
later than the end of the calendar year in which the Book Value Units vest), a
Participant will be paid an amount in cash equal to the product of (a) the
number of Book Value Units that have become vested and (b) the Book Value Per
Share as of the fiscal quarter ended on or immediately before the applicable BVU
Payment Date, less any taxes or other deductions required by Applicable Laws.

 

4. Vesting or forfeiture of Book Value Units following termination of Employment
in specific circumstances

A Participant’s outstanding Book Value Units will automatically be forfeited and
cancelled on the termination of the Participant’s Employment and no amount may
thereafter be payable with respect to the Book Value Units, except in the
specific circumstances set out in the table on page 15.

 

5. Forfeiture

Subject to any clawback, recoupment or forfeiture policy adopted by Prudential
that is applicable to the Participant and notwithstanding any provisions in
these Terms to the contrary, the Compensation

Committee may, in its sole discretion, reduce (but not below zero) the account
balance of any Participant under the Book Value Performance Program if, in the
opinion of the Compensation Committee, the Participant has engaged in conduct,
or omitted taking appropriate action, which is a contributing factor in the
material restatement of any annual Prudential consolidated income statement, as
filed with the Securities and Exchange Commission and as discussed with
Prudential’s Audit Committee, with such restatement being filed primarily to
correct an error in the consolidated income statement. Any determination by the
Compensation Committee regarding such a reduction shall be final, conclusive and
binding on all parties.

 

6. Section 409A

Notwithstanding any other provisions of the Plan to the contrary, to the extent
necessary to comply with the requirements of Section 409A with respect to any
individual who is a “specified employee” within the meaning of Section 409A, on
termination of the Participant’s Employment with any member of the Company
Group, payment of any cash amount due may not be made before the date that is
six (6) months after the date of such termination of Employment (or, if earlier,
the date of the Participant’s death). In addition, to the extent necessary to
comply with the requirements of Section 409A, if an award of Book Value Units is
treated as deferred compensation subject to Section 409A, no distribution will
be made (although vesting will accelerate to the extent otherwise provided
above) in respect of such award upon the occurrence of a Change of Control
unless such event qualifies as a change in the ownership of a corporation,
change in the effective control of a corporation or a change in the ownership of
a substantial portion of the assets of a corporation within the meaning of
Section 409A.

 

7. No Dividend Equivalents

A Participant granted Book Value Units will not be eligible to receive Dividend
Equivalents on the Book Value Units.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    14



--------------------------------------------------------------------------------

 

Book Value Units

 

 

Type of Termination of Employment

 

  Vesting Status (1)     Voluntary Resignation   All outstanding Book Value
Units are immediately forfeited.     Approved Retirement  

If the Participant retires in 2016 with less than 3 months of active service in
such year, all Book Value Units will immediately be forfeited.

 

If the Participant retires in 2016 with 3 or more months of service in such year
in circumstances qualifying for Approved Retirement and executes and submits a
Release by the date specified by Prudential (and does not later revoke the
Release), the treatment of Book Value Units will depend on the extent to which
such Book Value Units are sourced from the Participant’s long-term incentive
compensation or annual incentive award. With respect to the portion of Book
Value Units sourced from the Participant’s long-term incentive compensation, the
Participant will receive, as soon as administratively practicable following each
successive BVU Payment Date (but in all events not later than the end of the
calendar year in which the applicable BVU Payment Date occurs), a cash payment
equal to the product of (I) one third (1/3) of the pro-rated(2) number of the
Book Value Units sourced from the Participant’s long-term incentive compensation
outstanding at the time of the Participant’s termination of Employment and (II)
the Book Value Per Share as of the fiscal quarter ended on or immediately before
the applicable BVU Payment Date. The remainder of the Participant’s outstanding
Book Value Units sourced from the Participant’s long-term incentive compensation
will be forfeited. With respect to the portion of Book Value Units sourced from
the Participant’s annual incentive award, the Participant will receive payment
in respect of such portion of Book Value Units at the same time and in the same
amount that would have been payable had the Participant remained in Employment.
If the Participant does not execute a Release, all Book Value Units (whether or
not sourced from long-term incentive compensation or annual incentive award)
will be forfeited on the last date of Employment.

 

If the Participant retires after 2016 in circumstances qualifying for Approved
Retirement and executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), the Participant will receive
payment in respect of his or her remaining Book Value Units at the same time and
in the same amounts that would have been payable had the Participant remained in
Employment. If the Participant does not execute a Release, all Book Value Units
will be forfeited on the last date of Employment.

 

This does not apply to Participants in the European Union who should refer to
Schedule 2 for more information.

 

    Termination for Cause  

All outstanding Book Value Units are immediately forfeited.

 

The Compensation Committee may require the Participant to repay any payment,
profit, gain or other benefit in respect of the Book Value Units or any prior
Book Value Units or Awards received within a period of twelve (12) months before
the Participant’s termination of Employment for Cause. If a Participant’s
Employment is terminated by any member of the Company Group for Cause, the
provisions in these Terms relating to termination for Cause will apply
notwithstanding any assertion (by the Participant or otherwise) that the
Participant’s Employment was terminated for any other reason.

 

   

Death

(while an active employee)

 

All outstanding Book Value Units become fully vested and the Participant’s
estate will receive a cash payment equal to the product of (I) the number of
such outstanding Book Value Units and (II) the Book Value Per Share as of the
fiscal quarter ended on or immediately before the date of the Participant’s
death. This cash payment will be made as soon as administratively practicable
(but not later than 74 days) after the date of the Participant’s death.

 

    Disability  

All outstanding Book Value Units become fully vested and the Participant will
receive a cash payment equal to the product of (I) the number of such
outstanding Book Value Units and (II) the Book Value Per Share as of the fiscal
quarter ended on or immediately before the Participant’s termination of
Employment. This cash payment will be made as soon as administratively
practicable (but not later than 74 days) after the Participant’s termination of
Employment.

 

 

(1) The treatment of a Participant’s Award as set forth in this table may be
subject to certain restrictions set forth in Part A of these Terms, including
the Notice Period requirement under which a Participant is required to provide
advance written notice of the Participant’s termination of Employment.

(2) Pro-ration is based on the number of months of active service during that
year divided by 12. The remaining balance will be forfeited as of the date of
retirement.

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    15



--------------------------------------------------------------------------------

 

Book Value Units (Cont’d)

 

 

Type of Termination of Employment

 

  Vesting Status    

Involuntary Termination

for any other reason

 

If a Participant executes and submits a Release by the date specified by
Prudential (and does not later revoke the Release), a pro-rated(3) number of
such Participant’s then outstanding Book Value Units will vest and the
Participant will receive a cash payment equal to the product of (I) such
pro-rated number of such outstanding Book Value Units and (II) the Book Value
Per Share as of the fiscal quarter ended on or immediately prior to the
Participant’s termination of Employment. This cash payment will be made as soon
as administratively practicable (but not later than 74 days after the
Participant’s termination of Employment). The remainder of the Participant’s
outstanding Book Value Units will be forfeited. If the Participant does not
execute a Release, all Book Value Units will be forfeited on the last date of
Employment.

 

    Change of Control  

All Book Value Units will become vested and the Participant will normally
receive a payment in cash based on the Book Value Per Share on the fiscal
quarter ended on or immediately prior to the Change of Control; unless the
entity that acquires control honors, assumes, or substitutes new rights for the
Book Value Units with substantially equivalent or better rights, terms,
conditions and values as determined by the Compensation Committee.

 

 

(3) Pro-ration is based on the number of months of active service since the
Grant Date (or, if less, since the last BVU Payment Date) divided by the
remainder of (i) 36 minus (ii) the product of (A) 12 and (B) the number of
anniversaries of the Grant Date that have occurred prior to the date of
termination of Employment. The Compensation Committee, in its sole discretion,
shall determine the Book Value Units, the Book Value Per Share, and any amount
of payments thereof.

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    16



--------------------------------------------------------------------------------

SCHEDULE 1

DEFINITIONS

For the purposes of the Terms, the following words and expressions have the
meanings ascribed to them.

Applicable Laws – applicable laws, rules and regulations relating to any Awards
made under the Plan or otherwise relating to the Plan.

Approved Retirement – termination of a Participant’s Employment:

 

(i) on or after the Participant’s normal retirement date or any early retirement
date established under any defined benefit pension plan maintained by a member
of the Company Group in which the Participant participates; or

 

(ii) when the Participant has reached age fifty-five (55) with a minimum of five
years’ service.

Approved Retirement does not apply to any Participant who has an Agent Emeritus
contract with any of Prudential’s insurance affiliates or to a Participant whose
Employment is terminated for Cause, even if, in either case, the Participant is
receiving retirement benefits or is otherwise eligible for retirement or has
satisfied the conditions in (ii) above.

Award – the grant of an Option, a Restricted Stock Unit, a Performance Share, or
a Performance Unit (including a Book Value Unit), or a combination thereof.

Board – the board of directors of Prudential.

Book Value Per Share – the equity attributed to Prudential Financial, Inc.,
excluding total accumulated other comprehensive income and the non-economic
effects of foreign currency exchange rate remeasurements of non-yen liabilities
and assets, as determined based on Prudential’s financial statements for the
relevant period and as adjusted by Prudential as it deems appropriate or
desirable.

Book Value Unit – an award of Performance Units, payable in cash, and valued
based on the Book Value Per Share.

BVU Payment Dates – the dates on which the continuing service requirement
applicable to one-third of the Book Value Units are scheduled to lapse, as
specified by the Compensation Committee at the Grant Date, which occur on the
first three anniversaries of the Grant Date.

Cause – includes but is not restricted to any of the following (as determined by
the Compensation Committee):

 

(i) dishonesty, fraud or misrepresentation;

 

(ii) inability to obtain or retain appropriate licenses;

 

(iii) violation of any rule or regulation of any regulatory agency or
self-regulatory agency;

 

(iv) violation of any policy or rule of Prudential or any member of the Company
Group;

 

(v) commission of a crime;

 

(vi) breach by a Participant of any covenant or agreement with any member of the
Company Group not to disclose or misuse any information pertaining to, or misuse
any property of, any member of the Company Group; or

 

(vii) any act or omission detrimental to the conduct of the business of any
member of the Company Group.

Change of Control – occurs, in general, when:

 

(i) any person or entity outside of Prudential acquires, directly or indirectly,
twenty-five percent (25%) or more of the combined voting power of Prudential or
of the combined assets of Prudential (and members of the Company Group);

 

(ii) the composition of the Board changes over a 24-month period such that the
Incumbent Directors no longer constitute a majority of the Board;

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    17



--------------------------------------------------------------------------------

(iii) a Corporate Event completes and immediately following completion the
shareholders of Prudential immediately before the Corporate Event do not hold,
directly or indirectly, a majority of the voting power of, in the case of (a) a
merger or consolidation, the surviving or resulting corporation; (b) a share
exchange, the acquiring corporation; or (c) a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the relevant Corporate Event, holds more than twenty-five
percent (25%) of the consolidated assets of Prudential immediately before the
Corporate Event; or

 

(iv) any other event that the Board declares to be a Change of Control.

No change of control occurs on an underwritten offering of the equity securities
of Prudential when no person or entity acquires more than twenty-five percent
(25%) ownership in such securities. The Plan document details how a Change of
Control will be determined in various types of acquisitions and corporate
reorganization events (including sales of assets), and the Plan document’s terms
govern any determination that a Change of Control has occurred.

Code – the United States Internal Revenue Code of 1986, as amended.

Common Stock – a share of Common Stock in Prudential.

Company Group – Prudential and/or its subsidiaries.

Company Group Managers – with respect to any Participant, each of the
individuals who serve as the head of such Participant’s business unit or
corporate function and the head of Human Resources for such business unit or
corporate function, or his or her respective delegates.

Compensation Committee – the Compensation Committee of the Board, which
administers the Plan.

Corporate Event – a merger, consolidation, recapitalisation or reorganisation,
share

exchange, division, sale, plan of complete liquidation or dissolution, or other
disposition of all or substantially all of the assets of Prudential which has
been approved by the shareholders of Prudential.

Disability – means, with respect to any Participant, long-term disability as
defined under the welfare benefit plan maintained by the member of the Company
Group in which the Participant participates and from which the Participant is
receiving a long-term disability benefit. In jurisdictions outside the United
States where long-term disability is covered by a mandatory or universal program
sponsored by the government or an industrial association, receipt of long-term
disability benefit from such a program is considered to have met the disability
definition of the Plan.

Dividend Equivalent – an amount paid in lieu of dividends declared on Common
Stock during a period that an applicable Award is outstanding.

Employment – means employment with any member of the Company Group.

Exercise Date – the date on which an Option is validly exercised.

Expiration Date – the tenth anniversary of the Grant Date and the last date on
which an Option can be exercised, unless the Participant’s Employment ends
before the Expiration Date or a Change of Control occurs.

Grant Date – with respect to an Award, the date on which it is granted under the
Plan.

Grant Price – the price set at the Grant Date at which a share of Common Stock
can be acquired on exercise of an Option.

Incumbent Directors – with respect to any period of time specified under the
Plan for the purposes of determining a Change of Control, the persons who were
members of the Board at the beginning of the period, as well as any director
elected to the Board or nominated for election to the Board by a majority of the
Incumbent Directors.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    18



--------------------------------------------------------------------------------

Market Value – means, on any date, the price at which shares of Common Stock
were last traded on that date on the New York Stock Exchange or, if there are no
transactions on that date, the closing price on the immediately preceding date
on which there was a transaction. For the purposes of determining the taxable
income from Options and/or Restricted Stock Units, it should be noted that in
some countries there are specific rules that set out how Market Value is
determined. Where applicable, any particular rules should be noted in the
country specific Q&A’s.

Option – a conditional right granted under the Plan to purchase one share of
Common Stock in the future at a set price within a set time period specified by
the Compensation Committee at the Grant Date.

Participant – any employee of a member of the Company Group who holds an
outstanding Award granted under the Plan.

Performance Share – a right to receive a share of Common Stock, conditioned and
subject to adjustment upon the achievement of specified performance goals during
the applicable performance period, and further subject to satisfaction of the
applicable continued service requirements.

Performance Unit – a right to receive cash valued by reference to a share of
Common Stock, conditioned and subject to adjustment upon the achievement of
specified performance goals during the applicable performance period, and
further subject to satisfaction of the applicable continued service
requirements.

Plan – the Prudential Financial, Inc. Omnibus Incentive Plan, a stock-based
compensation plan adopted by the Board and ratified by the shareholders of
Prudential in June 2003.

Prudential – Prudential Financial, Inc., a New Jersey corporation, and any
successor to Prudential Financial, Inc.

PS/PU Payment Date – the date on which the continuing service requirement
applicable to a Performance Share or a Performance Unit is scheduled to lapse,
as specified by the Compensation Committee at the Grant Date, which is in the
month of February immediately following the end of the applicable Performance
Cycle.

Release – a separation agreement, general release and/or waiver in a form and
with terms and conditions (including but not limited to, non-solicitation of
employees and business of any member of the Company Group) satisfactory to
Prudential.

Restricted Stock Unit – a conditional right (which is subject to forfeiture and
transfer restrictions) granted under the Plan to receive one share of Common
Stock at the end of a period of time specified by the Compensation Committee at
the Grant Date.

RSU Payment Date – the date on which the continuing service requirement
applicable to a Restricted Stock Unit is scheduled to lapse, as specified by the
Compensation Committee at the Grant Date, which is the third anniversary of the
Grant Date.

Section 409A – Section 409A of the Code, including any regulations issued under
Section 409A.

Vest – when an Option can be exercised, or a Participant is entitled to receive
(i) Common Stock under a Restricted Stock Unit, (ii) Common Stock under a
Performance Share, (iii) cash under a Performance Unit, or (iv) cash under a
Book Value Unit, as appropriate, and “Vested” and “Vesting” will be construed
accordingly.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    19



--------------------------------------------------------------------------------

SCHEDULE 2

COUNTRY SPECIFIC

VARIATIONS

NOTICE PERIOD

The notice period requirement set forth in Section 6(e) of this document applies
only to Participants who are employed in the United States.

DATA PROTECTION (Applicable to all countries other than the United States)

A Participant agrees by accepting an Award to permit Prudential to process
personal data and sensitive personal data about the Participant in connection
with the Plan. Such data includes, but is not limited to, the information
provided in the Participant’s grant documents and any changes thereto, other
appropriate personal and financial data, and information about the Participant’s
participation in the Plan and shares granted under the Plan from time to time
(collectively, Personal Data). A Participant consents to Prudential processing
and transferring any Personal Data outside the country in which the Participant
works or is employed to the United States and any other third countries. The
legal persons for whom Personal Data is intended include Prudential and any
member of the Company Group, any plan administrator selected by Prudential from
time to time, and any other person or entity that Prudential involves in the
administration of the Plan. Prudential will take all reasonable measures to keep
Personal Data, confidential and accurate. A Participant can access and correct
their Personal Data by contacting their human resources representative. A
Participant understands and agrees that the transfer of information is important
to the administration of the Plan and failure to consent to the transmission of
that information may limit their ability to participate in the Plan.

THE EUROPEAN UNION

The provisions in these Terms relating to the impact of the termination of a
Participant’s Employment due to retirement will not apply to Participants in the
European Union due to the Applicable Laws relating to age discrimination.

JAPAN

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board from time to
time (Guidelines), then the Participant agrees to retain ownership of 50% of the
net shares of Common Stock (after payment of the Grant Price, if any, and
applicable fees and taxes) acquired on exercise of an Option or the vesting of
an Award until the first anniversary of the acquisition of that Common Stock.
For senior officers who are not Executive Officers: these guidelines will cease
to apply once the Participant has satisfied the Guidelines or, if earlier, upon
termination of the senior officer’s Employment. Once the Participant has
satisfied this holding period, the Participant may dispense of any shares of
Common Stock held in excess of the Guidelines, subject to the Personal
Securities Trading Policy, including the “Reporting Responsibilities and
Procedures for Section 16 Officers and Directors and Control Persons of
Prudential” as then in effect.

UNITED KINGDOM

Restricted Stock Units, Options and Performance Shares – section 431(1) election

A Participant is required to enter into with his or her employer a legally
enforceable joint election, approved by HMRC under section 431(1) of the Income
Tax (Earnings and Pensions) Act 2003 (the “Election”), within thirty (30) days
of the first grant of Awards of Restricted Stock Units, Options or Performance
Shares (or at such other time as required by his or her employer but so that the
joint election is legally enforceable and valid). The Election dis-applies, for
the purpose of UK income tax only, all of the restrictions attaching to the
restricted stock the Participant acquires on the vesting of Restricted Stock
Units or Performance Shares or on the exercise of Options granted to such
Participant at any time after the election is made, with the restrictions
continuing to apply in all other respects and for all other purposes.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    20



--------------------------------------------------------------------------------

Tax-Advantaged Stock Options

The Options will be subject to the Terms (as modified below) and the terms and
conditions set out in the Prudential Financial, Inc. 2007 HMRC Approved Sub-Plan
to the Prudential Financial, Inc. Omnibus Incentive Plan (the “Sub-Plan”).
Term 2 of Part C will not apply to Participants granted tax-advantaged options
in the UK, but the following will apply:

“The method of exercise of your Options under the Sub-Plan is a cash exercise,
which lets you receive stock, after paying the Grant Price, applicable taxes and
fees, in cash. Any other method will result in an exercise that will not be
considered tax-advantaged under the Sub-Plan.”

In the table in Term 4, the Type of Termination headed Approved Retirement will
not apply.

Term 6 of Part A and the final paragraph of Term 13 of Part A will not apply.

UNITED STATES

Stock Options – for executives subject to the reporting requirements under
Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended, section 2
of Part C will not apply to executives but the following will apply.

“An Option may be exercised by the Participant:

 

(i) paying in cash the Grant Price and any applicable taxes and fees (Cash
Exercise); or

 

(ii) directing the immediate sale of sufficient shares of Common Stock acquired
on exercise necessary to pay the Grant Price and any applicable taxes and fees
and receive the remaining shares of Common Stock (Sell to Cover).”

The following term will also apply:

If a Participant is an executive officer subject to the reporting requirements
under Section 16(a) of the U.S. Securities Exchange Act of 1934, as amended
(Executive Officers), or has otherwise been identified as a senior officer
subject to the Share Ownership Guidelines as amended by the Board from time to
time (Guidelines), then the Participant agrees to retain ownership of 50% of the
net shares of Common Stock (after payment

of the Grant Price, if any, and applicable fees and taxes) acquired on exercise
of an Option or the vesting of an Award until the first anniversary of the
acquisition of that Common Stock. For senior officers who are not Executive
Officers, these guidelines will cease to apply once the Participant has
satisfied the Guidelines or, if earlier, upon termination of the senior
officer’s Employment. Once the Participant has satisfied this holding period,
the Participant may dispense of any shares of Common Stock held in excess of the
Guidelines, subject to the Personal Securities Trading Policy, including the
“Reporting Responsibilities and Procedures for Section 16 Officers and Directors
and Control Persons of Prudential” as then in effect.

All Restricted Stock Units, Book Value Units, Performance Shares or Performance
Units granted under the 2016 Long-Term Incentive Program to a Participant who is
a “covered employee” under Code Section 162(m) are subject to the additional
requirement that the maximum aggregate amount payable to such a Participant in
respect of such Awards may not exceed six-tenths of one percent (0.6%) of
Adjusted Operating Income (as defined in the Plan) for the most recently
reported year ending December 31st before the year payment is made in respect of
such Awards. Notwithstanding any provision in these Terms to the contrary, if a
Participant is a “covered employee” within the meaning of Code Section 162(m),
(1) any pro-rated payment the Participant would otherwise be entitled to receive
under and subject to the otherwise applicable conditions set forth herein in
connection with (i) an Approved Retirement or (ii) an Involuntary Termination
other than for Cause, Approved Retirement, Death or Disability, will nonetheless
be subject to the satisfaction of the condition set forth in the immediately
preceding sentence, and, in addition, payment in respect of any Award on account
of any Involuntary Termination described in subclause (ii) will not be made
until after the close of the calendar year in which such Involuntary Termination
of Employment occurs (but not later than March 15 of such subsequent calendar
year), and (2) and if such Participant is granted Restricted Stock Units, any
Dividend Equivalents credited on the Restricted Stock Units based on any regular
cash dividends declared on Common Stock from the Grant Date until the RSU
Payment Date (or until the date of forfeiture, as applicable, if sooner) will
become vested at the same time and subject to

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    21



--------------------------------------------------------------------------------

the same conditions as apply to the underlying Restricted Stock Units and will
be payable in cash as soon as administratively practicable after shares of
Common Stock are delivered in respect of the corresponding vested Restricted
Stock Units.

California Employees: Section 6(b) of these Terms will not apply to a
Participant during the time period a Participant works in California, except to
the extent Section 6(b)(i) prevents the Participant from soliciting, either
directly or indirectly, any employee of the Company Group (other than the
Participant’s administrative assistant) to terminate his or her relationship
with the Company Group, for Participant’s own benefit or for the benefit of any
other person or entity, which shall remain in full force and effect. Likewise,
Section 6(e) of these Terms shall not apply to a Participant during the time
period the Participant works in California, to the extent it is

not permitted by California law. Further, notwithstanding any provision in
Section 6(e) to the contrary, during the time period a Participant works in
California, the Company Group or Company Group Managers shall not pursue, and a
Participant who works in California shall not consent to, the issuance of an
injunction or a temporary restraining order under Section 6(e). Notwithstanding
the foregoing, during the time period a Participant works outside of California,
Sections 6(b) and (e) of these Terms shall apply.

The immediately preceding paragraph shall also apply to the Terms and Conditions
applicable to all prior Awards granted under the Plan and provisions therein
comparable to Section 6(b) to the extent that such provision prohibits
post-termination hiring of an employee of the Company Group or post- Employment
competition with the Company Group.

 

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    22



--------------------------------------------------------------------------------

SCHEDULE 3

NOTICE PERIODS

The Notice Period required to be provided by a Participant under Section 6(e) of
this document(1) is determined by their business unit/corporate function and
position as of the date that they provide the written notice of the resignation
of their Employment, as follows:

 

 

Business Unit/

Corporate Center

 

  

Participants with the Following Grade

Level or Equivalent Designation Levels(2)

 

  

Notice

Period(5)

 

     

PGIM/lnternational

Insurance

   Grades 07P(3), 07A; Levels 540, 550, 790(4)    60 days      
PGIM/International Insurance    Grades 03P-06P; Levels 560, 56A, 790-MD, AMS   
90 days       All others    Grade 06P; Level 560    30 days      

All others

 

  

Grades 01P-05P; Level 56A

 

  

60 days

 

 

(1) The notice period requirement set forth in Section 6(e) of this document
applies only to Participants who are employed in the U.S.

 

(2) The equivalent designation levels provided is not an exhaustive list. Other
equivalent grade levels may be subject to the Notice Period required under
Section 6(e) of this document. The equivalent designation levels may be subject
to change at the discretion of the Company Group or the Company Group Managers,
as applicable.

 

(3) Grade 07P other than Director title.

 

(4) Level 790 other than Managing Director (MD) title.

 

(5) The Notice Period commences as of the date written notice is received by the
Participant’s manager.

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    23



--------------------------------------------------------------------------------

SCHEDULE 4

FORM FOR DECLINING AN AWARD

If you wish to decline the grant of the Restricted Stock Units, the Options, the
Performance Shares, the Performance Units, or the Book Value Units, as
applicable, granted to you pursuant to the 2016 Long-Term Incentive Program
under the Prudential Financial, Inc. Omnibus Incentive Plan, you should complete
and return this form by facsimile on or before the date three weeks after the
Grant Date to Stock Plan Administration at (973) 367-8251 or by certified mail
with return receipt, postmarked on or before the date three weeks after the
Grant Date to Stock Plan Administration, 751 Broad Street, 18th Floor, Newark,
New Jersey 07102. Please note that if you decline the grant of an Award, that
Award (including, but not limited to, any rights, payments, interests or
benefits you have or may have under, related to or associated with, that Award)
will be cancelled and terminated immediately.

 

I,........................................................................................................................................,
hereby decline the grant of:

 

           

Check as

appropriate

 

(i)   

 

all of the Restricted Stock Units;

 

   ¨ (ii)   

 

all of the Options;

 

   ¨       (iii)   

all of the Performance Shares;

 

   ¨       (iv)   

all of the Performance Units; and/or

 

   ¨       (v)   

all of the Book Value Units

 

   ¨

granted to me in 2016 under the terms of the Prudential Financial, Inc. Omnibus
Incentive Plan.

 

Signed ......................................................................
Dated ........................................................................

EMPL-D6037

EE GR. 1-4 Non-FL

 

Terms and Conditions of the 2016 Long-Term Incentive Program for Senior
Executives    24